Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suvarna et al. (US 20180299899 A1).
Regarding claim 1, Suvarna discloses a device comprising: 
a mobile robot (figs. 1-3, 102) including: 
a motor (608) [0024] to drive a drive system (wheels 302) [0021] [0024] to move the mobile robot in an area; 
a light source to output ultraviolet (UV) light [0082-0083]; 
at least one sensor  [0003] [0025]; 
a communications interface (fig. 6, 632, 630) (fig. 7, 742) to receive at least one signal via a communications network (consisting of 636, 640 and/or 638) (consisting of/through 704 to 740); and 
a first controller (fig. 6; 604) (fig. 7; 710) [0024] to control the drive system (608), the light source (not-illustrated) [0083], the at least one sensor (LIDAR module 616, 618, 628, 626, 624) , and the communications interface (632, 630) (fig. 7, 742), 
wherein operations of the mobile robot are controlled based in part on the at least one signal received via the communications network (consisting of 636, 640 and/or 638) (consisting of/through 704 to 740); from a second controller (fig. 6, 640) (fig. 7; 704) that is in a location that is remote [0027] (fig. 6, via 640) (fig. 7, via 704) from the area where the mobile robot (102) is operating [0026-0027] 
	(figs. 1-3; robot 102, wheels 302, UV light (not illustrated)  [0083], sensor (not illustrated)  [0003]).
(figs. 6-7) 
	[0026-0027 Note remote locations; and Note remote user]
	[0025-0028] 
 	[0033-0034]
	[0056-0057] 
[0066].

Regarding claim 2, Suvarna discloses that the second controller (fig. 6; 640) (fig. 7; 704) includes a user interface to display [0057] at least one image [0025] [0057] [0066] captured by the at least one sensor that is transmitted to the second controller by the communications interface (fig. 6, 632, 630) (fig. 7, 742) via the communications network (consisting of 636, 640 and/or 638) (consisting of/through 704 to 740); .
[0057 Note user output device 788 may include a display to display images generated by or delivered to client computing system 704.]
[0066 Note camera, and can upload pictures through a Wireless Local Area Network (WLAN) and the Internet to a server or other computer that performs object recognition]; 
[0086 Note mapping of sensor data creates an image of the sensor data]
[0072-0074].
Regarding claim 3, Suvarna discloses that the mobile robot further comprises: at least one microphone [0003] [0032] [0056] [0074], “communicatively coupled” to the first controller (604) (710), to capture sound in the area [0003] [0032] [0056] [0074] [0075], wherein the communications interface (fig. 6, 632, 636) (fig. 7; 742) [0027] transmits a signal that includes the captured sound [0027]  to the second controller (fig. 6; 640) (fig. 7; 704) [0027-0028] 
[0027 Note can send information back to a remote user (information is inclusive of sound information)]
[0027 Note Through the Internet 636, and/or other network(s), the cleaning robot can be controlled, and can send information back to a remote user]
[0072-0074].

Regarding claim 4, Suvarna discloses that the at least one signal received by the mobile robot (102) [0027] to control the operations of the mobile robot is “based on” the signal that includes the captured sound [0074] [0075] [0078] [0072-0074].
Regarding claim 5, Suvarna discloses that the mobile robot (figs. 1-3, 102) further comprises:
at least one speaker [0034 Note user interface output device for 702 via 730, as a speaker] [0033 Note audio/visual such as speakers]  [0032-0034] [0057] , communicatively coupled to the first controller (730 to 702) [0028] , to output a notification based on the at least one signal received from the second controller (fig. 6, 640) (fig. 7; 704) [0034 Note outputting information from 702 to a user via user output devices such as , speakers, headphones] [0078]; 
(Note first controller 702 is controlled by second controller 704; 702 has a user interface I/O subsystem 730 which can include speakers [0034] and would output notifications/interface events to a user based upon signals from second controller 704)
[0031-0034] (Note second controller 704 communicates with first controller 702, and 702 outputs user interface information (in response to commands from second controller 704) as speaker audio signals).
[0032 Note I/O subsystem 730 may include devices and mechanisms for inputting information to computing system 702 and/or for outputting information from or via computing system 702] 
(Note information travels from 704 to 702 (via 702) and to I/O subsystem 730 (730 includes speakers)).
[0078].
Regarding claim 6, Suvarna discloses that the at least one speaker [0034] outputs at least one from the group consisting of: a notification [0031-0034] [0031-0034] that are included with the at least one signal received at the communications interface (fig. 6, 632, 630) (fig. 7, 742) via the communications network (consisting of 636, 640 and/or 638) (consisting of/through 704 to 740) [0078]; 
(Note second controller 704 communicates with first controller 702, and 702 outputs user interface information (in response to commands from second controller 704) as speaker audio signals).
[0032 Note I/O subsystem 730 may include devices and mechanisms for inputting information to computing system 702 and/or for outputting information from or via computing system 702] 
(Note information travels from 704 to 702 (via 702) and to I/O subsystem 730 (730 includes speakers)).
[0078].

Regarding claim 7, Suvarna discloses wherein the communications interface (fig. 6, 632, 636) (fig. 7; 742) transmits at least one output signal selected from the group consisting of: output signals of the at least one sensor (616) [0066], a generated map of the area (abstract) [0064] [0084] (reference’s claim 6), based on a request included in the at least one signal received by the communications interface (abstract) [0064] [0066]  [0084] (reference’s claim 6)  [0078];
[0027 note Through the Internet 636, and/or other network(s), the cleaning robot can be controlled, and can send information back to a remote user].
[0078].
Regarding claim 8, Suvarna discloses that the second controller (fig. 6; 640) (fig. 7; 704)  determines whether a human is within the area [0082] based on an output signal received via the communications network (consisting of 636, 640 and/or 638) (consisting of/through 704 to 740) [0082] from the mobile robot (102), and the second controller (fig. 6; 640) (fig. 7; 704) transmits a control signal to the mobile robot to control the light source to output UV light when it is determined that the human is not within the area [0082] [0027].

Regarding claim 10, Suvarna discloses that the at least one sensor is: an image sensor [0066], a two-dimensional Light Detection and Ranging (LiDAR) sensor [0019] (104).
Regarding claim 11, Suvarna discloses that at least one selected from the group consisting of: the first controller (604) (710) , and the second controller (fig. 6; 640) (fig. 7; 704)  generates a map based on objects and surfaces detected by the at least one sensor as the mobile robot moves within the area [0008] [0019] [0066] [0072] [0074] [0086].
Regarding claim 12, Suvarna discloses that the at least one selected from the group consisting of: the first controller (604) (710) , and the second controller (fig. 6; 640) (fig. 7; 704) annotates the objects on the generated map [0008] [0019] [0066] [0072] [0074] [0086 Note heat map, different colors, object layer].
Regarding claim 13, Suvarna discloses that the generated map includes at least one from the group consisting of: rooms, doors, beds, chairs, tables, equipment, stairs, elevators, and objects [0074] in the area that are detected by the at least one sensor [0008] [0019] [0066] [0072] [0074] [0086 Note heat map, different colors, object layer].
Regarding claim 14, Suvarna discloses that the second controller (fig. 6; 640) (fig. 7; 704) controls the mobile robot (figs. 1-3, 102) using the at least one signal (from 704) to perform at least one selected from the group consisting of: deploying the mobile robot (figs. 1-3, 102) in the area [0082-0083], disinfecting the area by outputting the UV light [0082-0083].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Suvarna et al. (US 20180299899 A1) in view of TAYLOR et al. (WO 2006026436 A2).
Regarding claim(s) 9, Suvarna discloses wherein the communication interface (fig. 6, 632, 636) (fig. 7; 742) outputs a notification signal [0061] to the second controller (fig. 6; 640) (fig. 7; 704) 
     	But Suvarna fails to disclose the mobile robot is unable to move because of an obstacle in the area, the mobile robot receives a selection from a user interface to request assistance, the area is different from a map of the area used to move the mobile robot within the area, and when the mobile robot is unable to determine its location within the area.
TAYLOR, however, discloses a robot cleaner [0084] that when 
the mobile robot is unable to move because of an obstacle in the area [0084] it signals for assistance [0084].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of Suvarna, with an unable to move robot cleaner signaling for assistance to another external/remote device, as taught by TAYLOR, for the use of known technique (signaling for assistance)  to improve similar robot cleaning devices in the same way (i.e. when the robot is unable to move it calls for assistance to be helped/moved so that it can continue cleaning).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881